Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Comments
The drawings provided 8/17/20 have been approved.
Allowable Subject Matter/Reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the features below of claims 1, 8 and 14 are not taught via the closest reference of record to Moondhra et al. (10782962, ‘962), as indicated for claims 1, 8, and 14 below. The dependent claims are allowable for the same reasons as their respective parent claim. The reference provides for securing design data, receiving a first request for retrieval of a dependency tree of a version of a component comprising a unique identifier of the user and a unique identifier of the version of the component as a root version of the dependency tree. It queries the root version following a first dependency reference to a version of a first sub-component. However, Moondhra does not teach the features of the independent claims as indicated below.
             The features of claim 1 that are not taught via ‘962:
subscribing the user to receive a message on a client device of the user generated in response to an event of at least one of the component, a variant of the component, the first sub-component, and a variant of the first sub-component by storing a database association between (i) at least one of the unique identifier of the user and the unique identifier of the group profile, and (ii) at least one of a unique identifier of the 
          Also the features of claim 8, not taught via ‘962 of:
subscribing the user to receive a message describing an event associated with at least one of the component and a variant of the component, to improve design security and developer communication.
          And the features of claim 14 not taught via ‘962 of:
Providing a node selection module of the coordination server comprising
computer executable instructions that when executed on the processor of the coordination server store a restricted tree data comprising a unique identifier of the root version and the unique identifier of each version of the set of sub-components having both: (a) a positive authorization status and (b) a connection to the root version of the component through a dependency chain of versions, each version in the dependency chain having the positive authorization status; and
a subscription server comprising computer readable instructions that when executed on a computer processor of the subscription server:
(i)    store the unique identifier of the user in association with at least one of
the component and the version of the component to subscribe the user to an event, and
(ii)    delete the unique identifier of the user associated with the unique
identifier of at least one of the component and the version of the component, to un-subscribe the user from the event, and a network.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720.  The examiner can normally be reached on Monday-Friday 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JOHN Q CHAVIS/Primary Examiner, Art Unit 2193